Citation Nr: 0030827	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1968.  He died in September 1996, and his widow, the 
appellant in the instant appeal, filed a claim seeking 
Department of Veterans Affairs benefits.  

This appeal arises from an October 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
the claim for service connection for the cause of the 
veteran's death.  

In November 1999, the RO notified the appellant that she had 
been scheduled for a hearing before a traveling Veterans Law 
Judge of the Board.  She was instructed to return a form 
signifying her acceptance of the hearing as scheduled.  
However, that notification letter also informed her that if 
she did not respond by the end of that month, then the RO 
would cancel the scheduled hearing and would "keep [her] on 
the hearing schedule for a future visit by a Board member."  
Soon thereafter (and before the expiration of the period for 
her reply), the appellant returned the designated form to the 
RO, indicating that she was declining the scheduled hearing 
but that she was "willing to be rescheduled for another 
hearing."  She left blank the portion of the form where she 
may have designated a specific timeframe for the rescheduled 
hearing.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that this matter must be remanded to the RO for the 
scheduling of a hearing before a traveling section of the 
Board as expeditiously as possible.  

The appellant's representative has brought to the attention 
of the Board that the appellant requested a hearing before a 
traveling Veterans Law Judge of the Board but that the RO did 
not in fact schedule her for such a hearing.  

Originally, the appellant was scheduled to appear at a 
hearing before a traveling Veterans Law Judge of the Board on 
December 9, 1999.  She declined to attend that hearing, and 
that particular hearing was canceled.  However, on the 
hearing inquiry form that she returned to the RO, the 
appellant indicated that she wished to be rescheduled for 
another hearing.  The appellant asserts that she has not 
withdrawn her request for a hearing.

The Board also notes that, but for the RO's not having 
rescheduled the appellant for another hearing despite her 
request in November 1999 for a rescheduled hearing, the 
status of the appellant's hearing request would have a more 
expedited priority.  In view of the circumstances, the RO 
should ensure that the appellant's hearing request should be 
restored to the same status it held prior to certification of 
the appeal to the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must schedule the appellant 
for a hearing before a traveling 
Veterans Law Judge of the Board in the 
most expeditious manner feasible.  In 
view of the veteran's outstanding 
request that she be rescheduled, the RO 
should ensure that the appellant's 
hearing request status is restored to 
its status prior to the certification of 
the appeal to the Board.  

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



